                  Case 7:20-cv-11017-PMH
          Case 7-20-cv-11017-PMH          Document
                                    Document       24 inFiled
                                             23 Filed    NYSD 01/19/21 Page 1 ofPage
                                                                on 01/19/2021    1   1 of 1




               GREENBERG FREEMAN LLP
Application granted. The return date on the motion for a               Michael A. Freeman
                                                                       freeman@greenbergfreeman.com
preliminary injunction is extended until January 22, 2021. The
Clerk is instructed to terminate ECF No. 23.                           110 East 59th Street, 22nd Floor
                                   SO ORDERED.                         New York, New York 10022
Dated: New York, NY                                                    Tel 212.838.3121
                                                                       Fax 212.838.5032
        January 19, 2021                                               www.greenbergfreeman.com
                                    ________________________
                                    Philip M. Halpern, U.S.D.J.
                                                               January 19, 2021

               BY ECF

               Hon. Philip M. Halpern
               United States District Judge
               Southern District of New York
               United States Courthouse
               500 Pearl Street, Room 1950
               New York, NY 10007

                      Re:     Spy Phone Labs LLC v. Monapp Calabs Limited et al.
                              Case No. 7:20-cv-11017-PMH

               Dear Judge Halpern:

                       My firm represents plaintiff Spy Phone Labs LLC. I am writing, with the consent
               of counsel for defendants, to respectfully request that the pending motion for a preliminary
               injunction, returnable today, be held in abeyance in light of the parties having reached an
               agreement in principle to resolve their dispute and this action.

                       At this point, counsel for the parties reasonably expect to be in position to submit a
               stipulation of dismissal by the end of the week. If anything changes, counsel will be update
               the Court promptly.

                      We appreciate the Court’s consideration of this request. Should the Court have any
               questions or require any additional information, please do not hesitate to contact us.

                                                                     Respectfully submitted,

                                                                     /s/ Michael A. Freeman

                                                                     Michael A. Freeman

               Cc: Lauren Valli, Esq.
                   Brett Lewis, Esq.
                    (both via ECF)
